Case 1:19-cv-02421-GPG Document 4 Filed 08/28/19 USDC Colorado Page 1 of 3



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

Civil Action No. 19-cv-02421-GPG
(The above civil action number must appear on all future papers
 sent to the court in this action. Failure to include this number
 may result in a delay in the consideration of your claims.)

KARE STEWART SHORT,

       Plaintiff,

v.

GALITZ TRANSPORTATION, INC.,
FRANKLIN JOHN GALITZ III, and
KELLY JOE GALITZ,

       Defendants.


              ORDER DIRECTING PLAINTIFF TO CURE DEFICIENCIES


       Plaintiff Kare Stewart Short currently resides in Fort Collins, Colorado. On

August 26, 2019, Plaintiff initiated this action by filing pro se an Employment

Discrimination Complaint (ECF No. 1) and an Application to Proceed in District Court

Without Prepaying Fees or Costs (Long Form) (ECF No. 2)1. As part of the Court=s

review pursuant to D.C.COLO.LCivR 8.1(a), the Court has determined that the

submitted documents are deficient as described in this Order. Plaintiff will be directed

to cure the following to pursue any claims in this action. Any papers that Plaintiff files in

response to this Order must include the civil action number on this Order.

Complaint or Petition:
(1)         is not submitted
(2)         is not on proper form
(3)         is missing an original signature by the Plaintiff

1 “(ECF No. __)” is an example of the convention used to identify the docket number assigned to a
specific filing by the court’s Case Management/Electronic Case Files (CM/ECF) system. The convention
is used throughout this order.

                                                  1
Case 1:19-cv-02421-GPG Document 4 Filed 08/28/19 USDC Colorado Page 2 of 3



(4)             is incomplete
(5)             uses et al. instead of listing all parties in caption
(6)             names in caption do not match names in text of Complaint
(7)             addresses must be provided for all defendants
(8) X           other: Plaintiff fails to attach a copy of the EEOC administrative charge of
                discrimination to the complaint as required in Section E.

        Plaintiff is strongly encouraged to contact the Federal Pro Se Clinic at (303) 380-

8786 or https://www.cobar.org/cofederalproseclinic for possible assistance in this

matter. The Federal Pro Se Clinic is located on the first floor of the Alfred A. Arraj United

States Courthouse, 901 19th Street, Denver CO 80294.

        Accordingly, it is

        ORDERED that Plaintiff cure the deficiencies designated above within thirty

days from the date of this Order. Any papers that Plaintiff files in response to this

Order must include the civil action number on this Order. It is

        FURTHER ORDERED that Plaintiff must submit an Employment Discrimination

Complaint form with all sections of the form completed and which also attaches to it a

copy of the administrative charge and a copy of the notice of right to sue as required by

Section E of the form. The three documents – (1) a signed, dated, and fully completed

Employment Discrimination Complaint form, (2) a copy of the administrative charge

document, and (3) a copy of the notice of right to sue document – must all be submitted

together as one document. If Plaintiff is unable to attach a copy of the administrative

charge, such inability to attach the administrative charge must be explained in sufficient

detail. It is

        FURTHER ORDERED that if Plaintiff fails to cure the designated deficiencies

within thirty days from the date of this Order the action will be dismissed without

further notice. The dismissal may be without prejudice. However, Plaintiff is warned

that, even if the action is dismissed without prejudice, the dismissal may act as a

                                               2
Case 1:19-cv-02421-GPG Document 4 Filed 08/28/19 USDC Colorado Page 3 of 3



dismissal with prejudice if the time for filing expires. See Rodriguez v. Colorado, 521 F.

App’x 670, 671-72 (10th Cir. 2013). Pursuant to 42 U.S.C. § 2000e-5(f)(1), a claimant

has ninety days to file a civil action after receiving a notice of right to sue.

       DATED August 28, 2019, at Grand Junction, Colorado.

                                            BY THE COURT:

                                            s/Gordon P. Gallagher
                                            United States Magistrate Judge




                                               3
